Mr. Justice .Walker : I am unable to concur in holding the road could be sold without redemption. The opinion concedes that a large portion of the property was real estate, and the statute expressly declares such property shall be sold subject to redemption. That right was cut off by this decree, and it is therefore erroneous. It is true a Federal court in this State long held that on a foreclosure of a mortgage, in that court, the mortgagor was not entitled to redemption, but the doctrine was repudiated by the Federal Supreme Court, and it required conformity to our statutes and our decisions. Again, I am unable to concur in overruling anything decided in Chicago, Danville and Vincennes Ry. Co. v. Loewenthal, supra, although it may he in the way of sustaining this decree. That case was deliberately decided, and I think was correct. The opinion is, in my judgment, opposed to the doctrine of Peck v. Bligh, 37 Ill. 317, Melendy v. Keen, 89 id. 395. Mellendy v. Austin, 69 id. 15, and Olds v. Cummings, 31 id. 188, and other cases following this last named decision, and I can see no reason for ignoring the doctrine they announce.